Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,181,123. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the claims 1-20 are recited in claims 1-11 of the parent patent, for example, the stationary diffuser of claim 1 with its first and second axial sides, inner shaft housing, vanes, and bulges are recited in claim 1 of the parent patent as a stationary diffuser with first and second sides, inner circumferential wall configured to allow a rotational shaft to pass, vanes, and protuberances. The 10%-40% ratios are recited in claims 2-4 of the parent patent, and the shape of the bulge is recited in claims 8 and 9.
Claim interpretation
Claims 1, 10, and 15 recite that the vane comprises a bulge (claim 1), or a protrusion (claim 10), or a protuberance (claim 15). Without any recitation to specifically define the extent of the vane and the bulge/protrusion/protuberance, any part of the vane is interpreted in BRI as a bulge/protrusion/protuberance, by virtue of protruding from other parts of the vane. Note that in applicant’s disclosure, the vane and bulge are one element. Applicant is choosing to call one part of the vane as a bulge relative to other parts of the vane.
Claims 8, 11, and 12 recite a width and a height of the bulge without reciting in which direction the width and heights are. Hence, any direction can be considered its width or its height.

Claim Objections
Claim 3 is objected to because of the following informalities:  change “a geometry of the bulge a selected to facilitate” to “a geometry of the bulge [[a]] is selected to facilitate”.  Appropriate correction is required.
Claims 4-7 are objected to because of the following informalities:  change “configured to extending” to “configured to extend”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “a rotational shaft passing to impart the impellers” is incomplete and seems to be missing some words because the shaft should be passing through something, and also impart something on the impellers.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  change “fluid channels defined in by vanes” to “fluid channels defined [[in]] by vanes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the stationary diffuser comprises vanes, and further recites that the vanes define fluid passageways from the first axial side to the second axial side. This means that the axial extent of the vanes and also the fluid passageways are from the first axial side to the second axial side. Claim 1 further recites that the vane comprises a bulge extending axially beyond the fluid passageway, in effect reciting that a part of the vanes extends beyond an area defined by the vanes. However, it is impossible for an element to extend beyond itself. Furthermore, a fluid passageway is the passage where fluid passes, which encompasses the whole length of the diffuser, hence, it is not clear how the bulge of the vane, being a part of the diffuser, can extend beyond it. Therefore, the metes and bounds of the bulge and they extent is unclear and indefinite. Claim 1 further recites that the bulge extends into an open rotational volume of the stationary diffuser defined between the stationary diffuser and the second impeller. However, there is a conflict between this recitation and the earlier recitation that the bulge is part of the vanes, which are part of the stationary diffuser. In other words, the bulge cannot extend beyond the stationary diffuser because they are part of it. Moreover, claim 1 recites that the open rotational volume is beyond the fluid passageways, and since the fluid passageway is defined between the two axial sides of the diffuser, it extends beyond the diffuser, however, claim 1 recites the open rotational volume to be a part of the stationary diffuser. Again, it is impossible to an element to extend beyond itself. Furthermore, claim 1 recites that the open rotational volume of the stationary diffuser is defined between the stationary diffuser and the second impeller, placing it outside of the diffuser in a location between the stationary diffuser and the second impeller. But if there is a distance between the diffuser and the second impeller, fluid would exit from there and not go into the second impeller, at least not completely. Hence, the extent and location of the open rotational volume is also unclear and indefinite. This rejection applies to claims 10 and 15 for the same reasons.
Claim 2 recites that the bulge, which is part of the vane, extends beyond a fluid exit of the fluid passageways that radially encloses the fluid. The fluid passageway is defined by the vanes, and cannot extend beyond them. Moreover, it is not clear what “that radially encloses the fluid” refers to. Furthermore, a fluid passageway is the passage where fluid passes, which encompasses the whole length of the diffuser, hence, it is not clear how the bulge of the vane, being a part of the diffuser, can extend beyond it. Moreover, the claim recites that the bulge continues directing the fluid as the fluid exits the fluid passageways. Again, it is not clear how the bulge can extend beyond the fluid passageway, but still direct fluid. Therefore, the extend of the fluid passageway, the exit, and the bulge are unclear and indefinite. This rejection applies to claim 14 for similar reasons. It also applies to the “outlet” of claim 15. 
Claims 1 and 2 recite “the second impeller”. Claim 1 is directed to a stationary diffuser. The impeller in claim 1, recited before the “the second impeller” are recited only as intended use and are not recited positively nor are they required. A stationary diffuser cannot comprise of an impeller. Hence, the metes and bounds of claim 2 are indefinite.
Claim 9 recites that the bulge extends axially past an outlet of the fluid passageways, where the vanes radially enclose the fluid at the fluid passageways. Similar to rejections in claim 1 and 2, the bulge is part of the vane that defines the passageway. The bulge cannot extend past the area that it defines, because wherever the vane extends, the fluid passageway also extends, by virtue of being defined by the vane. Furthermore, a fluid passageway is the passage where fluid passes, which encompasses the whole length of the diffuser, hence, it is not clear how the bulge of the vane, being a part of the diffuser, can extend beyond it.
Claim 12 recites a height and a base of the protrusion. The extent of the protrusion and the fluid passageway are unclear, hence, its height and base are also unclear. 
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 4-8, 11, 13, 16, and 18-20 are rejected due to their dependency from a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  No further structure is added in claim 3 to the bulge of claim 1.  There is only functional language introduced to claim 3.  The functional language is inherent to the bulge of claim 1 and therefore claim 3 does not limit the bugle to any particular geometry.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 3 recites that a certain specific geometry performs the function of facilitating fluid pressure buildup within the open rotational volume, without reciting the geometry. Hence, it is not clear what geometry or geometries a prior art should have in order to read on the claimed geometry. Moreover, it is not clear what “facilitating” means in “facilitating fluid pressure buildup” and in what way the fluid pressure buildup needs o be facilitated. This rejection also applies to the recitation of “facilitating” in claim 17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zheng (US 2017/0122332).
With regard to claim 1, Zheng discloses a stationary diffuser for use in a downhole centrifugal pump (120), the stationary diffuser comprising: a first axial side (see annotated Fig. 9) for receiving fluid from a first impeller rotationally coupled to the stationary diffuser at the first axial side; a second axial side (see annotated Fig. 9) for transferring the fluid to a second impeller rotationally coupled to the stationary diffuser at the second axial side; an inner shaft housing  (see annotated Fig. 9) defining a central axis cavity extending from the first axial side to the second axial side, the inner shaft housing configured to accept a rotational shaft (150) passing through the central axis cavity to impart rotation to the first impeller and the second impeller; and vanes (see annotated Fig. 9) positioned radially outward from and at least partially around the inner shaft housing, the vanes configured to direct fluid flow through fluid passageways defined by the vanes from the first axial side to the second axial side (depending on the direction of rotation, the fluid can be directed from any of the 1st or 2nd axial sides to the other side. Hence, any of the two axial sides can be used as 1st or 2nd axial sides and can have the intended use/result of receiving fluid or transferring fluid), at least some of the vanes comprising: a first upstream end (one of the two ends at 1st or second axial end) for receiving the fluid output by the first impeller; and a second downstream end (the other end) comprising a bulge (see annotated Fig. 9) extending axially beyond the fluid passageways into an open rotational volume of the stationary diffuser in a direction toward the second impeller, the open rotational volume of the stationary diffuser configured to be defined between the stationary diffuser and the second impeller (see annotated Fig. 9).
It is noted that the phrases “for use in a downhole centrifugal pump”, “for receiving fluid from a first impeller rotationally coupled to the stationary diffuser at the first axial side”, “for transferring the fluid to a second impeller rotationally coupled to the stationary diffuser at the second axial side”, “to impart rotation to the first impeller and the second impeller”, and “for receiving the fluid output by the first impeller” are being treated as a statement of the intended use/result of the invention.

    PNG
    media_image1.png
    685
    619
    media_image1.png
    Greyscale

Annotated Fig. 9 of Zheng

With regard to claim 2, Zheng further discloses that the bulge comprises an at least partially rounded portion of the at least some of the vanes (see annotated Fig. 9), the at least partially rounded portion extending beyond a fluid exit (see annotated Fig. 9) of the fluid passageways that radially encloses the fluid (see annotated Fig. 9), the at least partially rounded portion of the bulge to continue directing the fluid as the fluid exits the fluid passageways to additional vanes of the second impeller (the partially rounded portion of the bulge continues directing the fluid by virtue of being part of the vane).

With regard to claim 3, Zheng further discloses that a geometry of the bulge a selected to facilitate fluid pressure buildup within the open rotational volume.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 3 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 3 attempt to define the invention by what it does rather than what it is. Zheng discloses all of the claim elements of the current invention and is capable of performing the recited functions including facilitating fluid pressure buildup within the open rotational volume.

With regard to claim 4, Zheng further discloses that the bulge is configured to extending axially toward the second impeller in order to reduce the open rotational volume by at least 10% when the stationary diffuser is coupled to the second impeller (see annotated Fig. 9).
It is noted that the phrase “in order to reduce the open rotational volume by […]” is being treated as a statement of the intended use/result of the invention.

With regard to claim 5, Zheng further discloses that the bulge is configured to extending axially toward the second impeller in order to reduce the open rotational volume by at least 20% when the stationary diffuser is coupled to the second impeller (see annotated Fig. 9).
It is noted that the phrase “in order to reduce the open rotational volume by […]” is being treated as a statement of the intended use/result of the invention.

With regard to claim 6, Zheng further discloses that the bulge is configured to extending axially toward the second impeller in order to reduce the open rotational volume by at least 30% when the stationary diffuser is coupled to the second impeller (see annotated Fig. 9).
It is noted that the phrase “in order to reduce the open rotational volume by […]” is being treated as a statement of the intended use/result of the invention.

With regard to claim 7, Zheng further discloses that the bulge is configured to extending axially toward the second impeller in order to reduce the open rotational volume by at least 40% when the stationary diffuser is coupled to the second impeller (see annotated Fig. 9).
It is noted that the phrase “in order to reduce the open rotational volume by […]” is being treated as a statement of the intended use/result of the invention.

With regard to claim 8, Zheng further discloses that a width of the bulge decreases along a height of the bulge (see annotated Fig. 9).

With regard to claim 9, Zheng further discloses that the bulge extends axially past an outlet of the fluid passageways, where the vanes radially enclose the fluid at the fluid passageways (see annotated Fig. 9).

With regard to claim 10, Zheng discloses a downhole centrifugal pump (120) comprising: impellers (158); a rotational shaft (150) passing to impart the impellers; and stationary diffusers (160A/B) positioned between two of the impellers, at least some of the stationary diffusers comprising: a first axial side (see annotated Fig. 9) for receiving fluid from a first impeller of the impellers coupled to a stationary diffuser of the stationary diffusers at the first axial side; a second axial side (see annotated Fig. 9) for transferring the fluid to a second impeller of the impellers coupled to the stationary diffuser at the second axial side; an inner shaft housing (see annotated Fig. 9) defining a central axis cavity defined by the stationary diffuser from the first axial side to the second axial side, the rotational shaft extending through the inner shaft housing; and vanes (see annotated Fig. 9) positioned radially outward from and at least partially around the inner shaft housing, the vanes configured to direct fluid flow from the first axial side to the second axial side (depending on the direction of rotation, the fluid can be directed from any of the 1st or 2nd axial sides to the other side. Hence, any of the two axial sides can be used as 1st or 2nd axial sides and can have the intended use/result of receiving fluid or transferring fluid) through fluid passageways defined by the vanes that are configured at least partially radially encompass the fluid, at least some of the vanes defining a protrusion (see annotated Fig. 9) extending axially beyond the fluid passageways defined by the vanes into an open rotational volume defined between the stationary diffuser and the second impeller (see annotated Fig. 9).
It is noted that the phrases “for receiving fluid from a first impeller of the impellers coupled to a stationary diffuser of the stationary diffusers at the first axial side” and “for transferring the fluid to a second impeller of the impellers coupled to the stationary diffuser at the second axial side” are being treated as a statement of the intended use/result of the invention.

With regard to claim 11, Zheng further discloses that a width of the protrusion decreases along a height of the protrusion and terminates in an at least partially rounded surface (see annotated Fig. 9).

With regard to claim 12, Zheng further discloses that a height of the protrusion is between 10% and 40% of a linear path between a base of protrusion at an outlet of a respective fluid passageway of the fluid passageways (see annotated Fig. 9).

With regard to claim 13, Zheng further discloses that the protrusion extends axially toward the second impeller in order to reduce the open rotational volume by 10% to 40% (see annotated Fig. 9).
It is noted that the phrase “in order to reduce the open rotational volume by […]” is being treated as a statement of the intended use/result of the invention.

With regard to claim 14, Zheng further discloses that the protrusion comprises an at least partially rounded portion of the at least some of the vanes, the at least partially rounded portion extending beyond a fluid exit of the fluid passageways in order to continue directing the fluid as the fluid exits the fluid passageways to additional vanes of the second impeller (see annotated Fig. 9).
It is noted that the phrase “in order to continue directing the fluid as the fluid exits the fluid passageways to additional vanes of the second impeller” is being treated as a statement of the intended use/result of the invention.

With regard to claim 15, Zheng discloses a method of pressurizing a fluid with a downhole centrifugal pump (120), the method comprising: imparting kinetic energy to the fluid by passing the fluid through a first rotating impeller (158); outputting the fluid into a diffuser (160A/B) positioned between the first rotating impeller and a second rotating impeller; directing the fluid through fluid channels defined in by vanes (see annotated Fig. 9) in the diffuser; outputting the fluid from the fluid channels in the diffuser proximate protuberances (see annotated Fig. 9) defined by terminal ends of the vanes that extend axially past the fluid channels in a direction toward the second impeller in an open section (see annotated Fig. 9) defined between an outlet of the fluid channels and an inlet of vanes of the second impeller; and imparting potential energy to the fluid with the protuberances of the vanes; and imputing the fluid into the vanes of the second impeller (see annotated Fig. 9).

With regard to claim 16, Zheng further discloses that imparting potential energy to the fluid with the protuberances of the vanes comprises building head pressure of the fluid in the open section at least partially with the protuberances of the vanes (see annotated Fig. 9).

With regard to claim 17, Zheng further discloses facilitating flow of the fluid through the downhole centrifugal pump proceeding from the first impeller through the diffuser and to the second impeller with the protuberances of the vanes (see annotated Fig. 9).

With regard to claim 18, Zheng further discloses reducing fluid flow velocity of the fluid as the fluid travels from the first impeller to the second impeller through the diffuser (see annotated Fig. 9).

With regard to claim 19, Zheng further discloses building fluid pressure in the open section with the protuberances of the vanes (see annotated Fig. 9).

With regard to claim 20, Zheng further discloses radially surrounding the fluid with the fluid channels of the diffuser (see annotated Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar diffusers such as Boldt (US 8,790,072), see Annotated Fig. 8 of Boldt below, along with other pertinent prior arts:

    PNG
    media_image2.png
    625
    566
    media_image2.png
    Greyscale

Annotated Fig. 8 of Boldt

    PNG
    media_image3.png
    831
    513
    media_image3.png
    Greyscale

Annotated Fig. 1 of Haight

    PNG
    media_image4.png
    465
    654
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    446
    631
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    436
    532
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    312
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    570
    637
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    780
    614
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    748
    470
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799